Citation Nr: 0430273	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Network 
Authorization and Payment Center in Fort Harrison, Montana


THE ISSUES


Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from October 12, 2000, to October 
18, 2000, at St. Vincent Hospital in Billings, Montana.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 determination by the Department 
of Veterans Affairs Network Authorization and Payment Center 
in Fort Harrison, Montana.



FINDINGS OF FACT

1.  The veteran incurred medical expenses at St. Vincent's 
Hospital from October 12, 2000, to October 18, 2000, when he 
was treated for a non-service-connected cardiovascular 
disorder.

2.  There is an approximate balance in the evidence as to 
whether the veteran's claim for treatment at St. Vincent 
Hospital in October 2000 was for a medical emergency of such 
a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for payment or reimbursement for treatment for a non-service-
connected cardiovascular disorder at St. Vincent Hospital 
from October 12, 2000, to October 18, 2000, in an amount not 
to exceed $10,319, have been met.  38 U.S.C.A. §§ 1725, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.1002 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of the veteran's claim 
for entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from October 12, 2000, to October 
18, 2000, at St. Vincent Hospital in Billings, Montana.  In 
view of the disposition below, no useful purpose would be 
served by delaying the adjudication of this issue further to 
conduct additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Contentions/Factual Background

On October 11, 2000, the veteran was seen by Dr. K. at the 
Central Montana Medical Center (CMMC) for symptoms of chest 
pains.  He was admitted to Central Montana Medical Center 
(CMMC) for further evaluation, which revealed some 
abnormalities on EKG.  A chest X-ray film showed no active 
disease.  A clinical impression of one hour of chest pain, 
consistent with angina, was made.  The veteran was admitted 
to the coronary care unit (CCU) to rule out a myocardial 
infarction.  At the CCU, it was noted that laboratory 
findings were normal at the time of admission and that the 
veteran experienced no chest pain throughout his 
hospitalization.  However, the record indicates that on the 
morning of October 12, 2000, the veteran's symptoms were 
reappearing and that he had suffered a non-Q-wave myocardial 
infarction (MI).  Dr. K. recommended that the veteran have a 
cardiology evaluation and that he be sent to Billings, 
Montana, by ambulance.  The Statement of the Case indicates 
that Dr. K. contacted VA about transferring the veteran to a 
VA medical facility.  The doctor informed the veteran that VA 
would make travel arrangements and he would be responsible 
for any charges incurred with the ambulance transfer.  
However, instead the veteran elected to receive treatment at 
St. Vincent Hospital in Billings, Montana.

On October 12, the veteran was taken by ambulance from CMMC 
to St. Vincent Hospital.  He was admitted for 
hospitalization, and cardiac catheterization was performed 
which documented severe multi-vessel coronary artery disease.  
The reported history indicated that the veteran had been 
transferred to the facility by Dr. K. for work-up due to a 
short history of exertion-related chest pain culminating in a 
non-Q-wave MI on October 11, 2000.  It was determined that 
the veteran needed a coronary artery bypass graft, which was 
performed on October 13, 2000.  

The veteran filed a claim for payment of unauthorized medical 
expenses incurred from October 12, 2000, to October 18, 2000, 
at St. Vincent Hospital, in October 2000.  A pre-screening 
review form indicates that the veteran was treated for a non-
service-connected condition, which was initially described as 
emergent.  It was noted that the veteran was enrolled in the 
VA heath care system and that he had been treated at a VA 
facility during the past 24 months (specified as having been 
on May 2, 2000).  The form indicated that he did not have any 
verifiable insurance.

In January 2002, VA authorized payment of private medical 
services rendered by CMMC on October 11 and 12, 2000.  

In a separate decision rendered in January 2002, VA notified 
the veteran that his request for payment of unauthorized 
medical expenses incurred from October 12, 2000, to October 
18, 2000, at St. Vincent Hospital had been considered under 
38 U.S.C. § 1725, the Veterans Millennium Health Care and 
Benefits Act, and the veteran was advised of the provisions 
of that law.  VA denied the claim, explaining that the 
veteran's health emergency had ended on October 12, 2000, 
that Dr. K. had spoken with a VA doctor, and that a transfer 
to a VA medical facility in Salt Lake City, Utah, or Denver, 
Colorado, had been offered.  It was noted that the veteran 
had declined this offer due to the associated travel costs.  

In his Notice of Disagreement, the veteran argued that the 
emergency had not ended on October 12, 2000, as that was the 
day he was transferred by ambulance to St. Vincent's 
Hospital, on intravenous (IV) medications, with an attending 
nurse.  He estimated that the facility to which he was taken 
is 130 miles from his home, and that the VA facilities in 
Denver and Salt Lake City were each approximately 600 miles 
from his home.  

In February 2002, a medical statement was received from Dr. 
K.  The doctor explained that the veteran had presented to 
CMMC with chest pain, and "ruled in" for myocardial 
infarction.  The doctor stated that the veteran suffered a 
heart attack at that time, and it was felt that he needed to 
quickly see a cardiologist, as it appeared that he had 
suffered from a non-Q-wave MI and it was felt that a coronary 
angiogram was necessary.  Dr. K. reported that he contacted 
the VA medical facility in Fort Harrison, Montana, which 
indicated that it had no cardiology services, and that the 
only way VA service could be provided was to arrange a 
transfer to the VA facility in Salt Lake City, Utah.  The 
doctor stated that he felt this was inappropriate and was not 
in keeping with the patient's condition.  It was noted that, 
instead, the veteran was referred to St. Vincent's Hospital 
in Billings, Montana, where he was evaluated and underwent 
coronary artery bypass grafting (CABG).  The doctor observed 
that he did not see that the veteran had very many options, 
as he needed to be cared for quickly and could not possibly 
have traveled to Salt Lake City on his own recognizance.

VA nurse review notes dated from October 11, 2000, to October 
13, 2000, reflect that the veteran's family and Dr. K. kept 
VA promptly informed of the veteran's symptoms and course of 
treatment, and reflect that a transfer to a VA facility was 
offered, with the veteran's only responsibility being travel 
costs.  However, that offer was declined.  The notes show 
that the veteran's family was advised that his private 
hospital costs at St. Vincent might not be covered by VA.  An 
entry therein indicates that when the veteran was transferred 
by ambulance to St. Vincent's he was in stable condition.  

VA reconsidered the claim in January 2003.  At that time, the 
claim for payment of the private medical costs incurred at 
St. Vincent's was again denied.  It was explained that the 
veteran could have been transferred by air ambulance to a VA 
facility, and the fact that he was transferred by ground 
ambulance was indicative that the veteran was stable and his 
condition was not life threatening.  It was also determined 
that the initial evaluation and treatment was conducted at 
CMMC on October 11 and 12, 2000, and that VA had already 
agreed to cover those costs.  It was also noted that the 
transfer to St. Vincent's was for further evaluation, and it 
was not until the next day (October 13, 2000) that the CABG 
was scheduled.  It was noted that all of the treatment for 
the veteran's cardiovascular condition could have been 
provided at a VA facilities in either Salt Lake City or 
Denver.  

The record contains a private medical statement of Dr. W., 
indicating that the veteran was admitted to St. Vincent 
Hospital on October 12, 2000, with a non-Q-wave MI.  Dr. W. 
noted that he was consulted after heart catheterization 
revealed a significant multi-vessel coronary disease, and 
that the following day a three-vessel coronary bypass graft 
operation was performed.  The doctor observed that the 
attending cardiologist did not feel that the veteran could be 
discharged or transferred because of his acute MI.  

The veteran and his spouse presented testimony, under oath, 
at a videoconference hearing held before the undersigned 
Veterans Law Judge in April 2004.  The veteran testified 
that, upon leaving Central Montana Hospital, he was to be 
transferred to a VA medical facility in Denver or Salt Lake 
City, but was told by VA staff that he would have to make his 
own travel arrangements.  He testified that his cardiologist 
and the surgeon at St. Vincent had agreed that he needed 
emergency surgery.  The transcript of testimony indicates 
that the veteran was on Medicare, but had no insurance at the 
time of his cardiovascular problems in October 2000.  The 
testimony indicates that the veteran and his spouse still owe 
the amount of $10,319 as the remaining portion of the 
expenses for the treatment received at St. Vincent Hospital, 
and that the hospital and other care providers had already 
written off an additional $33,000.00 of the total bill.  

III.  Pertinent Law and Regulations/Analysis

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in April 2002.  See 38 U.S.C.A. § 1703(a) (West 2002); see 
also 38 C.F.R. § 17.54 (2003). This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at St. 
Vincent Hospital from October 12-18, 2000.  Moreover, 
specific formalities that must be followed under 38 C.F.R. 
§ 17.54 (2003) were not complied with here, as a result of 
which proper authorization from VA was not obtained.  
Accordingly, the Board must conclude that prior authorization 
for the non-VA medical treatment received on April 11, 2002, 
was not obtained pursuant to 38 U.S.C.A. § 17.54, and that 
payment is therefore not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703 
(West 2002).

Thus, it is clear that the veteran's treatment at the non-VA 
facility was not authorized.  Nevertheless, the Veterans' 
Millennium Health Care and Benefits Act, Public Law No. 106-
117, codified at 38 U.S.C.A. § 1725 (West 2002), which became 
effective in May 2000, provides general authority for the 
reimbursement of non-VA emergency treatment in certain 
instances.  See Pub. L. No. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999) (providing that the Act shall take 
effect 180 days after the date of enactment, which was 
November 30, 1999).  The term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

Under the implementing regulation, 38 C.F.R. § 17.1002 
(2003), payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met:  (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center).

Further, (d) the claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); (e) at the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) the veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) if the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

In sum, for purposes of payment or reimbursement of medical 
expenses under 38 U.S.C.A. § 1725:  (1) the veteran must be 
financially liable to the provider for the emergency 
treatment; (2) the veteran must be enrolled in the VA health 
care system and must have received treatment within a 24-
month period prior to the emergency care; (3) the veteran 
must have no other coverage under a health plan contract that 
would pay, in whole or part; (4) VA facilities must not be 
feasibly available and an attempt to use them beforehand 
would have to have been hazardous to life or health; and (5) 
emergency services must have been provided in a hospital 
emergency department or similar facility held out as 
providing urgent or emergency care to the public up to the 
point of medical stability.  

The record reflects that the veteran was an active Department 
health-care participant who had received care from VA within 
the requisite 24-month period prior to his October 2000 
admission, apparently having been seen by VA in May 2000.  
The record also reflects that he and his wife were (and are) 
personally financially liable for the non-VA treatment he 
received at St. Vincent in October 2000 (he is currently 
covered by Medicare, but was not at that time). 

The claim has previously been denied by VA for a variety of 
reasons.  It was explained that the veteran could have been 
transferred by air ambulance to a VA facility, and that the 
fact that he was transferred by ground ambulance from CMMC to 
St. Vincent's was indicative that he was stable and his 
condition was not life threatening.  It was also determined 
that the initial evaluation and treatment was conducted at 
CMMC on October 11 and 12, 2000, and that VA has already 
agreed to cover the costs for those dates.  It was also noted 
that the transfer to St. Vincent's was for further 
evaluation, and that it was not until the next day (October 
13, 2000) that CABG operation was scheduled.  It was noted 
that all of the treatment for the veteran's cardiovascular 
condition could have been provided at either the Salt Lake 
City or the Denver VA medical center.

The Board believes that the veteran's initial evaluation, as 
discussed under 38 C.F.R. § 17.1002(b), includes both his 
initial treatment at CMMC and at St. Vincent.  Under the 
specific facts of this case, we find that construing only the 
veteran's initial presentation at CMMC, which was not 
equipped to fully evaluate and treat his condition, would be 
an unduly narrow interpretation of the regulation.  

Thus, the primary issue to be decided is whether or not the 
veteran's medical condition from October 12, 2000, to October 
18, 2000, was of such an emergency nature that it was not 
medically feasible to transfer him to a VA or other Federal 
facility.

As noted above, VAMC personnel reviewed the veteran's medical 
records in January 2002 and January 2003, and concluded that 
the veteran's condition was not emergent, that it had 
stabilized by October 12, 2000, and that it was feasible for 
him to have sought medical treatment at the VA facility in 
either Salt Lake City or Denver, each of which is 
approximately 600 miles from the veteran's home.  The record 
reflects that the veteran's family consulted with VA 
regarding their options and was told that they must pay the 
travel expenses for transfer to a VA facility.  Ultimately, 
the veteran received treatment at St. Vincent Hospital in 
Billings, Montana, 130 miles from his home, and he was 
transferred there by ground ambulance.

The record contains a medical statement from the Dr. K., who 
treated the veteran on October 11, 2000.  Dr. K. explained 
that the veteran had presented to CMMC with chest pain and 
was evaluated for a myocardial infarction.  The doctor stated 
that the veteran suffered a heart attack at that time and it 
was felt that he needed to quickly see a cardiologist, as it 
appeared that he had suffered from a non-Q-wave MI and it was 
felt that a coronary angiogram was necessary.  Dr. K. 
reported that he contacted the VA medical facility in Fort 
Harrison, Montana, which indicated that it had no cardiology 
services, and that the only way VA service could be provided 
was to arrange a transfer to the VA facility in Salt Lake 
City, Utah.  The doctor stated that he felt this was 
medically inappropriate, and was not in keeping with the 
patient's condition.  It was noted that, instead, he was 
referred to St. Vincent Hospital in Billings, Montana, where 
the veteran was transferred and underwent coronary artery 
bypass grafting.  The doctor observed that he did not see 
that the veteran had viable options, as he needed to be cared 
for quickly and could not possibly have traveled to Salt Lake 
City on his own.

In denying the claim, VA has indicated that an air ambulance 
would have been available to transport the veteran to a VA 
facility.  However, none of the nurse review notes expressly 
reflect that this was discussed as an option, and it is not 
clear what the costs and time involved in such transport 
would have been.  It is clear that no treatment for the 
veteran's cardiovascular condition was available at the 
nearest VA medical facility in Fort Harrison.

The day after admission to St. Vincent, the veteran underwent 
three-vessel CABG, indicating in and of itself that the 
emergent condition had not resolved prior to that time.  From 
the record, it appears that the private hospital rendered 
effective treatment for the veteran's emergency condition 
which was not, as a practical matter, available to him at a 
VA facility.  In the Board's view, the record reflects 
implicitly that, given the veteran's age, the nature of the 
condition, the distance he would have had to travel sitting 
upright in an automobile, and in light of the fact that he 
was transported to the private facility in an ambulance with 
an attending nurse and on IV's, treatment by St. Vincent was 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  Furthermore, the Board believes that a VA or 
other Federal facility/provider was not feasibly available, 
and an attempt to use one beforehand would not have been 
considered reasonable by a prudent lay person.  

The private hospital treatment records appear to reflect a 
thorough, sound, and consistent degree of care exercised on 
behalf of a patient by the treating physicians at CMMC and 
St. Vincent.  There is nothing in the record to discount the 
private medical opinion of Dr. K. to the effect that a 
transfer to a much farther VA facility was not advisable 
given the nature of the veteran's cardiovascular condition 
and his status.  The Board sees little reason to question the 
judgment of this physician as to whether it was medically 
safe to discharge the veteran so that he could be treated at 
the VAMC.  The opinion of Dr. W. serves to support the 
conclusions of Dr. K.  The Board can find associated with the 
record on appeal no conflicting medical opinion.

Recognizing that the standard to be applied here is the 
judgment of a reasonably prudent layperson, the Board, 
exercising our discretion under the reasonable-doubt/benefit-
of-the-doubt doctrine, finds that the evidence is in relative 
equipoise as to whether the criteria for payment or 
reimbursement of unauthorized medical expenses incurred from 
October 12, 2000, to October 18, 2000, at St. Vincent 
Hospital in Billings, Montana, have been met in this case.  
The Board emphasizes that this grant is based upon reasonable 
doubt, and does not reflect error on the part of the VAMC in 
its thorough development and adjudication of the matter.  The 
Board further emphasizes that this resolution of reasonable 
doubt in favor of the veteran extends only to the remaining 
sum which the veteran has testified he owes, i.e., no more 
than $10,319.

In light of the foregoing, the Board finds that payment or 
reimbursement of the cost of unauthorized medical expenses 
incurred from October 12, 2000, to October 18, 2000, at St. 
Vincent Hospital in Billings, Montana, to a maximum amount of 
$10,319, is warranted. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from October 12, 2000, to October 
18, 2000, at St. Vincent Hospital in Billings, Montana, in an 
amount not to exceed $10,319, is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



